Citation Nr: 0411718	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-23 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for avascular necrosis 
of the right hip (claimed as arthritis of the right hip), 
secondary to the back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1945 to May 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in August 2001. 

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.

On April 28, 2004, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.

In the decision below, the Board finds that new and material 
evidence has been submitted to reopen the claim as to the 
back disability, but that additional evidentiary development 
is needed before the claim can be adjudicated on its merits.  
As to the second issue, in light of the fact that secondary 
service connection is alleged based upon the claimed back 
disability for which further evidence is required before 
adjudication is possible, the Board finds that the second 
issue also must be remanded for further development. 


FINDINGS OF FACT

1.  In an August 31, 1998 letter, the RO notified the veteran 
that his claim of entitlement to disability compensation 
based upon service connection for a back disability, 
previously denied by the RO in a July 1952 decision and 
affirmed by the Board in a January 1953 decision, remains 
denied, as it cannot be reopened unless the veteran 
demonstrates error in law or fact in the previous denial.  In 
December 2000, the veteran again sought to reopen what 
appears to be the same back disability claim.  

2.  Evidence submitted after August 1998, with regard to the 
issue of service connection for a back disability, bears 
directly and substantially upon the issue of service 
connection therefor as it is neither cumulative or redundant 
of evidence previously submitted; and, by itself or in 
connection with evidence previously assembled, is significant 
enough that it must be considered in order to fairly decide 
the merits of the claim. 


CONCLUSIONS OF LAW

1.  The August 31, 1998 RO determination is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2003).

2.  New and material evidence has been received since August 
1998 to reopen the claim of entitlement to service connection 
for a back disability.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  Most recently, the VCAA 
was revised with the enactment of the Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) 
(to be codified in part at 38 U.S.C.A. § 5103).  The Board 
notes that this claim, with respect to the first issue, is 
being reopened, so it is clear sufficient evidence was 
developed for a favorable determination.  Accordingly, no 
further discussion of the VCAA is warranted as to the issue 
of whether new and material evidence has been submitted with 
respect to the back disability claim.  As for the second 
issue, it is the subject of a remand order for further 
evidentiary development, along with further development 
directed for the reopened back disability claim (see below).   

II.  New and Material Evidence

The Board notes that, in March 1998, the veteran filed what 
appears to have been a claim of entitlement to service 
connection for various disorders specified as: "lower lumbar 
disc and joint disease; sciatic neuralgia right leg 
residuals; right hip residual; arthritis."  In May 1998, the 
RO responded to the veteran, asking him to provide evidence 
to support his claim and advising him that it would assist 
the veteran in obtaining such evidence if he provides 
necessary items, such as signed release forms authorizing the 
VA to have direct access to relevant medical records.  In 
July 1998, the veteran responded with a personal statement 
explaining why he believes he is entitled to disability 
compensation, but otherwise, provided no medical evidence or 
specify which medical professionals treated him for the 
claimed disability.  In late August 1998, the RO issued what 
essentially is a decision confirming previous denial of the 
claim and sent the veteran a letter dated on August 31, 1998, 
specifically referencing the July 1952 RO denial of his back 
disability claim.  The letter also discussed the Board's 
January 1953 affirmation of the RO's July 1952 denial, and 
advised the veteran that Board decisions are final in the 
absence of a finding of error in fact or law in that 
decision.  It advised the veteran that his claim cannot be 
reopened unless he demonstrates such error.  

Subsequently, in December 2000, the veteran filed what 
appears to be a petition to reopen the same disability claim.  
The RO issued a rating decision in August 2001, which (1) 
determined that no new and material evidence had been 
submitted to reopen a previously denied claim seeking service 
connection for a back disability: and (2) denied service 
connection for avascular necrosis of the right hip (claimed 
as arthritis of the right hip), claimed as secondary to the 
back disability.  The veteran's perfected appeal of the 
August 2001 rating decision is now before the Board.  

As for the law applicable to claims to reopen, evidence to be 
reviewed for such a claim is evidence submitted since the 
most recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Unappealed decisions of the 
RO are final, and may be reopened only upon the receipt of 
additional evidence that is both new and material.  See 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.202, 20.302.   

In light of the above, the Board finds that the RO's August 
1998 determination constitutes the most recent final denial 
of the back disability claim for the purposes of determining 
whether new and material evidence has been submitted.  
Therefore, in this appeal, the Board focuses on all evidence 
and information of record after August 1998.

As for what constitutes new and material evidence, such 
evidence is that not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a)(2001).  
The Board notes that, while there has been a recent amendment 
to 38 C.F.R. § 3.156(a) during the appeal period, the amended 
version applies only to claims filed on or after August 29, 
2001.  Because the veteran's claim giving rise to this appeal 
was filed prior to that date (December 2000), the pre-amended 
version applies.  No other standard than that articulated in 
the regulation applies to the determination of whether 
evidence is new and material.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, VA will consider all 
evidence, both old and new.

The Board finds that the following evidence submitted after 
August 1998 is new and material for the purposes of reopening 
the back disability claim.

(1) Opinion from Dr. J. F. (private orthopedist) dated in May 
2003, essentially stating that the veteran has post-traumatic 
lumbar symptoms resulting from an in-service back injury.

(2)  Two letters from Dr. J. E. (private physician), dated in 
November 2000 and October 2002.  The first letter indicates 
that he recalls seeing the veteran in the early 1980s and 
that the veteran's lumbar spine X-rays showed ankylosis and 
arthritic changes.  The second letter states his opinion that 
the veteran's lumbar symptoms are related to back trauma 
sustained in active duty and have become worsened by 
ankylosis that developed years after the trauma.   

(3)  Layperson statement, dated in August 1999, from Mr. J. 
D., who had served in the Navy with the veteran.  He recalled 
that the veteran had complained, shortly after his charge, of 
severe back pain after an injury in service.
  
The above evidence was not of record as of August 1998, and 
is new.  38 C.F.R. § 3.156(a).  This evidence also is 
material, as it is significant enough so that not considering 
it could result in an unfair decision on the merits of the 
claim.  More simply put, as applied to this claim, the new 
evidence above: (1) helps corroborate the veteran's account 
of a back injury in service; (2) documents that the veteran 
apparently has had chronic back problems since decades ago; 
and (3) suggests that there may be a basis for determining 
that an etiological relationship exists between active duty 
and the claimed back disability (private physicians' 
statements).  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  See also Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); 
Cuevas v. Principi, 3 Vet. App. 542 (1992) (Service 
connection requires evidence of existence of a current 
disability; the existence of the disease or injury in 
service; and a nexus between the current disability and any 
injury or disease incurred during service.).  

In light of the above, the Board finds that the "new" 
evidence does bear directly and substantially upon the 
specific matter under consideration; is not merely cumulative 
or redundant; and, by itself or in connection with evidence 
already in the file, is significant enough that not 
considering it would be unfair to the veteran.  In view of 
the foregoing, the Board concludes that new and material 
evidence has been received since January 1953 to reopen the 
claim of entitlement to service connection for a back 
disability.  The veteran's claim is granted to this extent 
herein.  In reaching this decision, any reasonable doubt in 
this regard has been resolved in the veteran's favor.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Having determined that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a back disability, the Board has reviewed the 
entire record to determine whether the issue of service 
connection can now be adjudicated.  The Board finds that 
additional evidentiary development is required in the form of 
a VA medical examination by a qualified medical professional 
to review the veteran's claims folder and medical history and 
then render a conclusive opinion as to whether there is an 
etiological relationship between active duty and the back 
disability.  The Board's rationale for not finding the 
statements of Dr. J. F.'s opinion as a sufficient basis for 
granting service connection now is that this physician 
apparently saw the veteran only once for the hip disability 
and rendered his opinion based largely on history of the back 
disability as told to him by the veteran.  As for the letters 
of Dr. J. E., this physician has no test results or treatment 
records to support his statements, as all such records had 
been destroyed, and his statements were based primarily upon 
history as told by the veteran.  The Board is of the opinion 
that further evidentiary development in the form of a VA 
medical examination would also be probative on the second 
issue (right hip avascular necrosis), as establishing service 
connection for the claimed back disability is a prerequisite 
for determining whether secondary service connection is 
warranted for the right hip disability.     




ORDER

The veteran's claim of entitlement to service connection for 
a back disability is reopened.


REMAND

Having found that the veteran's claim of entitlement to 
service connection for a back disability is reopened, the 
Board finds that further evidentiary development is warranted 
before a decision on the merits can be rendered on either 
issue.  Therefore, this claim, as to both issues, is REMANDED 
for the following development:

1.  Schedule the veteran for a VA medical 
examination by an orthopedic specialist 
to determine: (a) whether the veteran's 
current back disability is, at least as 
likely as not, causally or etiologically 
related to active duty; and (b) if so, 
whether there is, at least as likely as 
not, an etiological relationship between 
the back disability and the claimed right 
hip avascular necrosis (claimed as right 
hip arthritis).  The veteran's claims 
folder must be made available to the VA 
medical examiner.  Any report(s) 
resulting from the examination, including 
physician's report(s) interpreting 
diagnostic studies, if any, should be 
associated with the veteran's claims 
folder.  

2.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether service connection is 
warranted.  If the decision remains in 
any manner adverse to the veteran on 
either issue,  provide the veteran and 
his representative an updated 
Supplemental Statement of the Case (SSOC) 
and give them an appropriate amount of 
time to respond to it.  

3.  The directives in this remand order 
must be completed consistent with the 
requirements and duties arising from the 
Veterans Claims Assistance Act of 2000 
(VCAA), as amended, VA regulations 
implementing VCAA, and applicable legal 
precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue(s).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



